Name: Commission Regulation (EC) No 75/97 of 17 January 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: regions of EU Member States;  production;  means of agricultural production;  animal product;  economic policy;  trade
 Date Published: nan

 No L 16/72 fENl Official Journal of the European Communities 18 . 1 . 97 COMMISSION REGULATION (EC) No 75/97 of 17 January 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary islands concerning certain agricultural products ('), as last amended by Council Regulation (EC) No 2348/96 (2), and in particular Article 4 (4) thereof, Whereas the supply balance and the amounts of aid for the supply of pigmeat products to the Canary Islands have been laid down in Commission Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community (3), as last amended by Regulation (EC) No 11 56/96 (4); Whereas Council Regulation (EC) No 2348/96, amending Regulations (EEC) No 1600/92 and 1601 /92 respectively concerning specific measures for the Azores and Madeira and the Canary Islands relating to certain agricultural products, extends on a temporary basis for one year appli ­ cation of the scheme to supply pigmeat products falling within CN codes 1601 and 1602; whereas the products falling within CN codes 1601 and 1602 must therefore be reintroduced into the forecast supply balance and the aid amounts applying from 1 January 1997 for the products from the Community must be fixed; whereas Regulation (EC) No 1487/95 should be amended as a result; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 1487/95 are replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 320, 11 . 12. 1996, p. 1 . (3) OJ No L 145, 29. 6. 1995, p. 63 . (*) OJ No L 153, 27. 6 . 1996, p. 17. 18 . 1 . 97 EN Official Journal of the European Communities No L 16/73 ANNEX ANNEX I Forecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period from 1 July 1996 to 30 June 1997 CN code Description of goods Number or quantity (tonnes) ex 0203 Meat of domestic swine, fresh or chilled - 0 ) ex 0203 Meat of domestic swine, frozen 19 000 (2) 1601 00 Sausages and similar products , of meat, meat offal or blood; food preparations based on these products 6 000 (') 1602 20 90 Prepared or preserved livers of all animals other than geese or ducks Other preparations or conserves containing meat or meat offal of domestic swine: 300 (') 1602 41 10 Hams and cuts thereof 2 000 (') 1602 42 10 Shoulders and cuts thereof 1 500 (') 1602 49 Others, including mixtures 2 000 (') (') For these products, the quantities are established for the first semester of 1997. (2) Of which 5 000 tonnes for processing and/or packaging. ANNEX II Amounts of aid granted for products coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 21 10 9000 7,1 0203 22 11 9100 10,7 0203 22 19 9100 7,1 0203 29 11 9100 7,1 0203 29 13 9100 10,7 0203 29 15 9100 7,1 0203 29 55 9110 12,1 1601 00 91 9100 10,7 1601 00 99 9100 7,1 1602 20 90 9100 3,6 1602 41 10 9210 12,1 1602 42 10 9210 8,6 1602 49 11 9190  1602 49 13 9190  1602 49 19 9190 7,1 NB: The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87.'